                Case 2:19-cv-08024-ODW-JC Document 31 Filed 12/11/19 Page 1 of 4 Page ID #:695



                1   BARNES & THORNBURG LLP
                    David P. Schack (SBN 106288)
                2   david.schack@btlaw.com
                    Matthew B. O’Hanlon (SBN 253648)
                3   matthew.o’hanlon@btlaw.com
                    2029 Century Park East, Suite 300
                4   Los Angeles, CA 90067-3012
                    Telephone: 310-284-3880
                5   Facsimile: 310-284-3894
                6   Attorneys for Plaintiffs Alan Baker
                    and Linda B. Oliver
                7
                8
                                            UNITED STATES DISTRICT COURT
                9
                                          CENTRAL DISTRICT OF CALIFORNIA
            10
            11
                    ALAN BAKER, LINDA B. OLIVER;           Case No. 2:19-cv-08024-ODW-JC
            12
                                       Plaintiffs,         PLAINTIFFS ALAN BAKER AND
            13                                             LINDA B. OLIVER’S RESPONSE TO
                          v.                               THE COURT’S ORDER TO SHOW
            14                                             CAUSE [DKT. NO. 25]
                    ALLSTATE INSURANCE COMPANY,
            15      EDWARD CARRASCO, and DOES 1
                    through 10, inclusive,
            16
                                       Defendants.
            17
            18
            19
            20
            21
            22
            23
            24
            25
            26
            27
            28
   B ARNES &
T HORNBURG LLP      PLAINTIFFS ALAN BAKER AND LINDA B. OLIVER’S RESPONSE TO THE
ATTORNEYS AT LAW
  LOS ANGELES                COURT’S ORDER TO SHOW CAUSE [DKT. NO. 25]
                Case 2:19-cv-08024-ODW-JC Document 31 Filed 12/11/19 Page 2 of 4 Page ID #:696



                1         Plaintiffs Alan Baker and Linda B. Oliver (collectively, the “Insureds”)—
                2   through their newly-retained counsel Barnes & Thornburg LLP—submit the following
                3   brief response to the Court’s minute order dated December 2, 2019 [Dkt. No. 25]
                4   solely with respect to the Court’s order to show cause why this action should not be
                5   dismissed with prejudice.
                6         The Insureds are surprised and appalled by their former counsel Christopher
                7   Hook’s statements and conduct as reflected in Defendant Allstate Insurance
                8   Company’s (“Allstate”) ex parte application for various orders, including an order
                9   dismissing this action based upon Mr. Hook’s statements and conduct (the
            10      “Application”). Declaration of Alan Baker (“Baker Decl.”) ¶ 4; Declaration of Linda
            11      B. Oliver (“Oliver Decl.”) ¶ 4. Mr. Hook did not notify the Insureds about the filing of
            12      the Application, and the Insureds only learned about the Application—and Mr. Hook’s
            13      statements and conduct described therein—through concerned family and friends who
            14      saw references to the Application on the internet. Id. Furthermore, the opposition
            15      filed by Mr. Hook to the Application was filed without the Insureds’ knowledge or
            16      approval. Id.
            17            The Insureds do not condone Mr. Hook’s statements or conduct. Baker Decl. ¶
            18      5; Oliver Decl. ¶ 5. Such statements and conduct do not represent them, were wholly
            19      unauthorized, and are in no way acceptable to them. Id. During the time Mr. Hook
            20      was apparently engaging in this conduct, the Insureds were out of the country as part of
            21      a work trip. Id. Mr. Hook’s statements and conduct have put the Insureds’
            22      professional and community reputations that they have worked so hard to achieve at
            23      risk. Id. Upon learning of Mr. Hook’s statements and conduct as reflected in the
            24      Application, the Insureds promptly terminated Mr. Hook’s representation of them and
            25      retained new counsel Barnes & Thornburg LLP to represent them in this action. Baker
            26      Decl. ¶ 6; Oliver Decl. ¶ 6.
            27
            28
   B ARNES &
                                                               1
T HORNBURG LLP      PLAINTIFFS ALAN BAKER AND LINDA B. OLIVER’S RESPONSE TO THE
ATTORNEYS AT LAW
  LOS ANGELES
                             COURT’S ORDER TO SHOW CAUSE [DKT. NO. 25]
                Case 2:19-cv-08024-ODW-JC Document 31 Filed 12/11/19 Page 3 of 4 Page ID #:697



                1         While district courts have the “inherent power” to control their dockets—which
                2   inherent power includes the authority to impose a wide range of sanctions—Ninth
                3   Circuit law is clear that dismissal “is a harsh remedy and should only be imposed in
                4   ‘extreme circumstances.’” Hamilton Copper & Steel Corp. v. Primary Steel, Inc., 898
                5   F.2d 1428, 1429 (1990). With respect to the meaning of “extreme circumstances,” the
                6   Ninth Circuit has determined that “[d]ue process limits the imposition of the severe
                7   sanctions of dismissal or default to ‘extreme circumstances’ in which ‘the deception
                8   relates to the matters in controversy’ and prevents their imposition ‘merely for
                9   punishment of an infraction that did not threaten to interfere with the rightful
            10      decision of the case.’” Fjelstad v. Am. Honda Motor Co., 762 F.2d 1334, 1338 (9th
            11      Cir. 1985) (emphasis added).
            12            Ultimately, the Insureds should not be subject to the ultimate sanction—
            13      dismissal of their meritorious claim for insurance coverage—solely because of
            14      unauthorized conduct by their former counsel which was wholly unknown to the
            15      Insureds and which does not go to the merits of their case. Indeed, while Mr. Hook’s
            16      conduct is repugnant to the Insureds, such conduct neither relates to substantive
            17      matters in controversy nor interferes with the rightful decision of the case. Fjelstad,
            18      supra at 1338. Furthermore, the Insureds have retained new counsel, and there will be
            19      no similar issues going forward in this case.
            20            Contrary to Allstate’s suggestion in connection with the Application, district
            21      courts can and must consider relative fault between attorneys and their clients when
            22      considering terminating sanctions. See Greco v. Stubenberg, 859 F.2d 1401, 1404 (9th
            23      Cir. 1988) (“We also note that as a general rule the district court must consider the
            24      relative fault of the client and the attorney” including “whether the conduct giving rise
            25      to the dismissal was caused entirely by the party’s attorney”); see also In re
            26      Fitzsimmons, 920 F.2d 1468, 1472, 74 (9th Cir. 1990) (“unless there are egregious
            27      circumstances, the district court must, as the general rule requires, explicitly consider
            28
   B ARNES &
                                                                 2
T HORNBURG LLP      PLAINTIFFS ALAN BAKER AND LINDA B. OLIVER’S RESPONSE TO THE
ATTORNEYS AT LAW
  LOS ANGELES
                             COURT’S ORDER TO SHOW CAUSE [DKT. NO. 25]
                Case 2:19-cv-08024-ODW-JC Document 31 Filed 12/11/19 Page 4 of 4 Page ID #:698



                1   relative fault and alternative sanctions”). As above, the circumstances here—while
                2   shocking—neither relate to substantive matters in controversy nor interfere with the
                3   rightful decision of the case. Alternative sanctions are available to address and deter
                4   counsel’s conduct directly.1 It would be unjust under the circumstances here to punish
                5   the Insureds with dismissal, the most severe sanction available.
                6         Accordingly, the Insureds respectfully request that the Court discharge the order
                7   to show cause re dismissal and allow them to proceed with this action through new
                8   counsel.
                9
                                                                    BARNES & THORNBURG LLP
            10
            11 Dated: December 11, 2019                      By: /s/ Matthew B. O’Hanlon
                                                                 David P. Schack
            12                                                   david.schack@btlaw.com
                                                                 Matthew B. O’Hanlon
            13                                                   matthew.o’hanlon@btlaw.com
                                                                 Attorneys for Plaintiffs Alan Baker and
            14                                                   Linda B. Oliver
            15
            16
            17
            18
            19
            20
            21
            22
            23
            24
            25      1
                      Short of dismissal, district courts have various available alternatives including formal
            26      reprimand, fines, the temporary suspension of culpable counsel from practice before
                    the court, and preventing a case from going forward unless new counsel is secured.
            27      Hamilton, supra at 1429. Except in extreme circumstances going to the merits, failure
                    to consider such alternative sanctions can constitute an abuse of discretion leading to
            28      reversal of any such dismissal. Hamilton, supra at 1430.
   B ARNES &
                                                                3
T HORNBURG LLP      PLAINTIFFS ALAN BAKER AND LINDA B. OLIVER’S RESPONSE TO THE
ATTORNEYS AT LAW
  LOS ANGELES
                             COURT’S ORDER TO SHOW CAUSE [DKT. NO. 25]
